DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Pavan Agarwal at (202) 672-5300 on 08/31/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to a mobile terminal comprising a dentification unit
configured to identify a telecommunications carrier with which the mobile terminal is subscribed, a selection unit configured to select, based on information regarding the  telecommunications carrier identified by the identification unit, an access destination indicating, among the multiple access destinations, classified in, Subclass H04W, IPC Group 84/12.
II.	Claims 6-11, an information management device comprising a storage 
control unit configured to store in a storage unit  in association with user identification information for identifying a user, personal information of the user and company identification information for identifying a company with which the personal information is register, an information acquisition unit configured to acquire, from  an information terminal associated with user identification information, changed information, which is personal information that was changed after the storage control unit stored the personal information in the storage unit. Subclass A06B, IPC Group 5/48.
 	III.	Claims 12-15, drawn to a communication device a reception unit configured to receive, from a first terminal, identification information for the first terminal and notification permission information indicating whether or not a second terminal different from the first terminal is permitted to be notified of registered information of the user of the first terminal registered by a carrier;
 	an acquisition unit configured to acquire, when the notification permission information received by the reception unit indicates that the notification of the registered information is permitted, the registered information associated with the identification information of the first terminal received by the reception unit classified in, Subclass H04M, IPC Group 1/72.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
 	In this case, Group I require a mobile terminal comprising a dentification unit configured to identify a telecommunications carrier with which the mobile terminal is subscribed, a selection unit configured to select, based on information regarding the  telecommunications carrier identified by the identification unit, an access destination indicating, among the multiple access destinations.
 	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641